Citation Nr: 9913475	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  97-15 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel
INTRODUCTION

The veteran served on active duty from January 1943 to July 
1944.  He died on February [redacted], 1977, at the age of 54.  
The appellant is the surviving spouse of the deceased veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1996 rating decision issued 
by the Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  Service connection for the cause of the veteran's death 
was previously denied by the RO in a rating decision dated in 
June 1977.  The appellant filed a notice of disagreement in 
response to the June 1977 rating decision, but she did not 
perfect her appeal to the Board.

2.  Evidence associated with the claims file since the June 
1977 rating decision, in particular, the June 1996 statements 
of Drs. Neelagaru and Smith, is so significant that it must 
be considered in order to fairly decide whether the appellant 
is entitled to service connection for the cause of the 
veteran's death.


CONCLUSIONS OF LAW

1.  The June 1977 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 
(1998).

2.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for the cause of 
the veteran's death, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. §§ 3.156(a), (c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of a rating agency or other agency of original 
jurisdiction is final and binding as to all field offices of 
VA as to written conclusions based on evidence on file at the 
time the claimant is notified of the decision.  38 C.F.R. 
§ 3.104(a) (1998).  Such a decision is not subject to 
revision on the same factual basis except by a duly 
constituted appellate authority.  Id.

Service connection for the cause of the veteran's death was 
previously denied by the RO in a rating decision dated in 
June 1977.  The appellant filed a notice of disagreement in 
response to this rating decision, but she did not perfect her 
appeal to the Board.  Hence, the RO's rating decision of June 
1977 is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 20.302(a), 20.1103 (1998).  In its decision of June 1977, 
the RO discussed the evidence then of record and concluded 
that a contributory relationship between the cause of the 
veteran's death by a heart attack and his service-connected 
anxiety reaction disability was not shown.  Terminal hospital 
reports considered by the RO disclosed that the appellant 
died of acute myocardial infarction on February [redacted], 
1977, at the age of 54, and that he had an "associated 
diagnosis" of diabetes mellitus.  Medical records from his 
private doctor, A. A. Rogers, M.D., disclosed that in addition 
to his diabetes and service-connected anxiety disorder, the 
veteran had hypertension and coronary artery disease.

The appellant filed a new claim seeking entitlement to 
service connection for the cause of her late husband's death 
in February 1995.  Evidence associated with the claims file 
in connection with the new claim included medical statements 
of N. Neelagaru, M.D., dated June 11, 1996, and R. L. Smith, 
M.D., dated June 19, 1996.  Dr. Neelagaru indicated that the 
appellant had asked him to comment on whether mental illness, 
including anxiety and depression, could cause cardiovascular 
disease.  In response, Dr. Neelagaru stated that a 
relationship was likely due to ". . .  a variety of reasons 
including stress of mental illness on the cardiac muscle, 
effect of hormones and on the nerve supply on the heart."  
In support of his statement, he submitted a copy of JAMA 
article published in June 1996 pertaining to mental stress 
and induced myocardial ischemia and cardiac events.  Dr. 
Neelagaru specifically cited to the "Conclusions" section 
of the article which stated that the presence of mental 
stress-induced ischemia was associated with significantly 
higher rates of subsequent fatal and nonfatal cardiac events, 
independent of age, baseline LVEF and previous myocardial 
infarction.

Dr. Smith's statement indicated that he had communicated with 
the veteran's son who apprised him of the fact that he was 
discharged from the military in 1945 with a nervous condition 
and that he was diagnosed with diabetes in 1956 and died of a 
heart attack in 1977.  Based on this information, Dr. Smith 
recommended further study of the veteran's medical records 
because of the possibility of a linkage between a diagnosis 
of a nervous condition and denial of symptoms that would 
delay diagnosis and possibly contribute to morbidity and 
premature mortality from cardiovascular disease, related to 
diabetes.  He also stated that a nervous condition might 
contribute to other factors such as poor self-care and 
smoking that would increase the likelihood of premature 
mortality.  Dr. Smith emphasized that he could not comment 
specifically on the veteran's case, but would encourage 
further study of his records with the points he elucidated in 
his statement.

While this case was pending on appeal, a decision of the 
United States Court of Appeals for the Federal Circuit 
(hereinafter "the Federal Circuit") set forth new guidance 
regarding the adjudication of claims for service connection 
based on the submission of "new and material evidence."  In 
the case of Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the Federal Circuit held that in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991), the U. S. Court of Veterans Appeals 
(the U. S. Court of Appeals for Veterans Claims on and after 
March 1, 1999) (hereinafter "the Court") impermissibly 
ignored the definition of "material evidence" adopted by VA 
under 38 C.F.R. § 3.156(a) as a reasonable interpretation of 
an otherwise ambiguous statutory term (found under 38 U.S.C. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin that required reopening of claim on the 
basis of "a reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" of the case was declared 
invalid.

Thus, the legal standard that remains valid, 38 C.F.R. 
§ 3.156(a), requires only that in order for new evidence to 
be material, it must be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  On this point, the Court has recently stated that a 
review of the claim under the more flexible Hodge standard 
accords the appellant a less stringent "new and material" 
evidence threshold to overcome.  See Fossie v. West, 12 Vet. 
App. 1 (1998).

More recently, the Court has articulated a new test for 
adjudicating claims based on new and material evidence.  In 
Elkins v. West, No. 97-1534 (U. S. Vet. App. Feb. 17, 1999) 
(en banc), the Court held that the two-step process set out 
in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge, supra:  VA must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a); and third, 
if the claim is well grounded, VA may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.  See also Winters v. West, No. 97-2180 
(U. S. Vet. App. Feb. 17, 1999) (en banc).  Although prior to 
Hodge a conclusion that new and material evidence had been 
presented necessarily meant that the reopened claim was well 
grounded, the Court stated in Elkins that the Federal Circuit 
in Hodge effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a-
change-in-outcome prong of Colvin, supra.  There is no duty 
to assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).

The Court has held that its precedent decisions must be given 
full force and effect immediately, even if VA appeals the 
decision.  See Tobler v. Derwinski, 2 Vet. App. 8 (1991).  It 
therefore follows that a precedent decision of the Federal 
Circuit, a court of superior jurisdiction, must be given 
immediate force and effect as well.  As this case remains in 
appellate status, the Board will now consider whether new and 
material evidence has been submitted in accord with the 
holding in Hodge, supra.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991) (precedent decisions of the Court 
generally are given retroactive effect with regard to cases 
in which the administrative or judicial review process is not 
concluded).

With the above-cited facts for consideration, the Board will 
reopen this case.  When read together with the appellant's 
contentions on appeal, the Board concludes that the new 
evidence submitted or associated with the record since the 
June 1977 rating decision, in particular, the statements of 
Drs. Neelagaru and Smith cited above, is sufficiently 
significant that it must be considered in order to fairly 
decide the merits of the claim.  As alluded to above, the 
statements of these physicians suggest a possible 
contributory relationship between heart disease and mental 
stress based on recent medical studies.  Accordingly, this 
evidence is found to be material to the issue on appeal.

In view of the foregoing, the evidence cited above permits 
the claim to be reopened.  However, as additional development 
matters must be addressed by the RO in accord with 
38 U.S.C.A. § 5103(a) (West 1991), set forth below in the 
REMAND section of this decision, the Board will at this time 
defer consideration of whether the claim is well grounded 
under the Elkins test.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (when the Board addresses a question that has 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing, and, if not, whether the claimant has 
been prejudiced thereby).  Once the section 5103(a) 
development is completed, however, the RO should readjudicate 
the claim pursuant to the holdings in Elkins, Winters, supra.


ORDER

To the extent of the finding that evidence submitted since 
the June 1977 rating decision constitutes new and material 
evidence sufficient to reopen the appellant's claim for 
service connection for the cause of the veteran's death, the 
appeal is granted.


REMAND

As alluded to above, additional evidentiary development is 
necessary to ensure compliance with 38 U.S.C.A. § 5103(a).  
In view of Dr. Smith's statement suggesting further study of 
the cause(s) of the veteran's death based on the possible 
role his psychiatric condition played in bringing about his 
death, the Board believes that the present state of the 
medical evidence of record requires further development.  
Well-settled case law of the Court holds that VA cannot rely 
on an absence of medical evidence or unsubstantiated medical 
conclusions to deny a claim.  See Williams v. Brown, 4 Vet. 
App. 270 (1993) and Colvin, supra, 1 Vet. App. 171, 175 
(1991).  Therefore, the Board will request the RO to obtain a 
medical opinion addressing what relationship, if any, existed 
between the veteran's service-connected anxiety reaction and 
the cause of his death in February 1977 due to a heart 
attack.

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO must obtain a medical opinion 
from an appropriate specialist for the 
purpose of addressing the cause(s) of the 
veteran's death in February 1977, as 
shown on the death certificate and by the 
available medical records in the claims 
folder.  Regarding the myocardial 
infarction and diabetes mellitus noted on 
the terminal hospitalization reports, the 
specialist is requested to address the 
approximate date of onset of these 
conditions, as shown by the available 
medical evidence on file.  In addition, 
it is requested that the specialist 
address whether a direct cause-and-effect 
relationship is shown between his death 
and his service-connected psychiatric 
disability, and if not, whether any of 
the pathology related to this disability 
contributed substantially or materially 
to cause his death.  This opinion should 
be based on a thorough and careful review 
of all the evidence contained in the 
claims folder.  A complete rationale for 
any opinion expressed must be provided.  
The report generated as a result of this 
request should thereafter be associated 
with the claims folder.

2.  Subsequently, the RO must review the 
claims folder and ensure that the 
aforementioned medical opinion report is 
in compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner or fails to include adequate 
responses to the specific opinions 
requested, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (1998); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

3.  Following completion of the above, 
the RO must readjudicate the claim.  With 
regard to the reopened claim, the RO's 
readjudication of this claim should be in 
accord with the judicial precedent in 
Elkins, Winters, supra, regarding whether 
the claim is well grounded, and, if so, 
whether the benefits sought on appeal can 
be granted upon a merits-based review of 
the evidence of record.  If the decision 
on the appealed claim remains adverse to 
the appellant, she and her representative 
should be furnished a supplemental 
statement of the case which provides 
adequate notice of all actions taken by 
the RO subsequent to the issuance of the 
March 1997 statement of the case.  The 
appellant must then be afforded an 
opportunity to reply thereto.

Thereafter, the case should be returned to the Board, if in 
order.
The appellant need take no action until otherwise notified, 
but she and/or her representative may furnish additional 
evidence and argument to the RO while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109, 112 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals


 

